       Case 1:20-cv-01053-DAD-SAB Document 22 Filed 01/19/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
 8                              EASTERN DISTRICT OF CALIFORNIA

 9    COLONIZE MEDIA, INC.,                             )   Case No.: 1:20-cv-01053-DAD-SAB
                                                        )
10                Plaintiff,                            )   ORDER DISCHARGING ORDER TO
11                                                      )   SHOW CAUSE WHY DEFENDANT TATE
             v.                                         )   A. PALMER SHOULD NOT BE
12                                                      )   DISMISSED FROM THIS ACTION FOR
      TATE A. PALMER, et al.,                           )   FAILURE TO SERVE IN COMPLIANCE
13                                                      )   WITH RULE 4 OF THE FEDERAL RULES
                  Defendants.                           )   OF CIVIL PROCEDURE AND
14                                                      )   EXTENDING TIME FOR SERVICE OF
15                                                      )   PROCESS
                                                        )
16                                                      )   (ECF Nos. 20, 21)
                                                        )
17
18          On January 13, 2021, an order issued requiring Plaintiff Colonize Media, Inc. to show cause
19   why Defendant Tate A. Palmer should not be dismissed from this action for failure to serve in
20   compliance with Rule 4(m) of the Federal Rules of Civil Procedure. (ECF No. 20.) On January 19,
21   2021, Plaintiff filed a response setting forth the efforts that have been made to serve Defendant Palmer
22   and that requests for his address have been sent to Defendants Triwolf Media, LLC and Tango Multi
23   Media, LLC and the defendants have refused to provide a current address. Plaintiff seeks for the Court
24   to order the appearing defendants to produce the address for Defendant Palmer or in the alternative to
25   extend time so that Defendant Palmer can be served by publication. Plaintiff has shown that good
26   cause exists to extend time for service upon Defendant Palmer.
27          Currently, a mandatory scheduling conference is set in this matter for January 26, 2021. (ECF
28   No. 12.) The parties are reminded that they are to file a joint status report which is due today. If the

                                                        1
       Case 1:20-cv-01053-DAD-SAB Document 22 Filed 01/19/21 Page 2 of 2


 1   dispute over the request for the address of Defendant Tate continues to exist following the response to

 2   the interrogatories, the parties may either set an informal discovery dispute if all parties agree or

 3   Plaintiff may file a motion to compel.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1.      The January 13, 2021 order to show cause why Defendant Tate Palmer should not be

 6                    dismissed from this action for failure to serve in compliance with Rule 4(m) of the

 7                    Federal Rules of Civil Procedure is DISCHARGED; and

 8            2.      Plaintiff shall be granted a ninety (90) day extension of time to serve Defendant Tate

 9                    in this action.

10
11   IT IS SO ORDERED.

12   Dated:        January 19, 2021
13                                                      UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
